Citation Nr: 1131257	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for plantar warts, right foot.

2.  Entitlement to a rating in excess of 10 percent for plantar warts, left foot.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran has since moved and the Montgomery, Alabama, RO now holds jurisdiction over his claims.

In July 2007, the Veteran submitted a statement indicating that he seeks a convalescent rating for a period following foot surgery.  To date, the RO has not adjudicated this claim, thus, the Board has no jurisdiction to discuss the issue at this time.  It is, therefore, REFERRED to the RO for appropriate action.

As to the Veteran's TDIU claim, a TDIU is part of an increased disability rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this claim, the Veteran contends that he is unemployable due to his foot disability.  See January 2007 VA examination report, March 2008 outpatient treatment record, and July 2011 representative statement.  Because the rating for the foot disability is under appeal, and the TDIU claim is part of the increased rating claim, the TDIU is also remanded, below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his right and left foot disabilities.  He filed this claim for an increase in April 2006, thus treatment records dating back to April 2005 are relevant to his claim.  The most recent VA records obtained by the RO and associated with the claims folder, which pertain to the Veteran's foot disability, are dated in March 2005.  The Veteran also submitted an April 2008 and August 2008 VA podiatry outpatient note, as well as an April 2007 discharge instruction.  The Veteran, in a July 2007 statement, reported that he has a history of three surgeries on his foot.  The claims folder is clearly missing most of the VA outpatient records during this entire period of appeal.  Under 38 C.F.R. § 3.1599(c)(2), VA has a duty to assist the Veteran by obtaining these relevant treatment records, which are in the control of a Federal department or agency.

Also, the Board notes that the most recent VA examination in this matter was conducted in January 2007, more than four years ago.  With an April 2007 VA discharge instruction in the claims folder, there is an indication that the Veteran may have had surgery on his foot at least one time since the last VA examination.  In light of the outstanding records and given that the evidence suggests a worsening of the disability since that examination, the Board finds that the claims must be remanded for a current VA examination to assess the severity of the Veteran's right and left foot disabilities.  38 C.F.R. § 3.159(c)(4) (2010).

In addition, as explained in the Introduction, the issue of entitlement to a TDIU is part and parcel of the Veteran's rating claims.  In light of Rice, the Board finds that this aspect of the Veteran's claim for higher ratings must be remanded for further development.  In this regard, the Board observes that the claims folder reveals that the Veteran has reported being unable to work due to his foot disability.  In particular, he states that he had to leave his job with the post office due to his foot disability and has been unable to return since 2006.  See January 2007 VA examination report, March 2008 outpatient treatment record, and July 2011 representative statement.  As such, the evidence of record has reasonably raised the issue of entitlement to a TDIU as an element of the increased rating claim on appeal.  Because entitlement to a TDIU is part of the Veteran's increased rating claims, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the RO for proper development and adjudication, including a VA examination and opinion as to his employability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, dating back to April 2005, showing all outpatient treatment, inpatient treatment and any surgeries relating to the Veteran's right and left foot disabilities.  Associate all records obtained with the claims folder.  If there are no such records, document the attempts to obtain records, as well as any negative responses in the claims folder.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded a VA foot examination to determine the current severity of his right and left foot disabilities, including an analysis of all foot impairment related to the service connected plantar warts, as well as a determination as to whether the level of disability of either foot rises to the level of loss of use.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  

The VA examiner should also render an opinion in connection with his TDIU claim.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

If the examiner opines that the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

3.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

